Exhibit 10.1

Execution Version

THIS AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR
ACCEPTANCE WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.  ANY
SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE.  Nothing contained in thIS AMENDED AND
RESTATED RESTRUCTURING SUPPORT AGREEMENT shall be an admission of fact or
liability OR, UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS
DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE PARTIES HERETO.

AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT

This AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (including all
exhibits, annexes, and schedules hereto in accordance with Section 16.02,
this “Agreement”) is made and entered into as of July 7, 2020 (the “Execution
Date”), by and among the following parties (each of the following described in
sub-clauses (i) through (ii) of this preamble, collectively, the “Parties”):1

 

i.

Covia Holdings Corporation, a company incorporated under the Laws of Delaware
(“Covia”) and certain of its direct and indirect subsidiaries that are or become
parties to this Agreement (the Entities in this clause (i), collectively, the
“Company Parties”); and

 

ii.

the undersigned holders of Term Loan Claims that have executed and delivered
counterpart signature pages to this Agreement, a Joinder, or a Transfer
Agreement to counsel to the Company Parties (collectively, the “Consenting
Stakeholders”).

RECITALS

WHEREAS, on June 29, 2020, the Debtors commenced voluntary cases under chapter
11 of the Bankruptcy Code in the Bankruptcy Court (the cases commenced, the
“Chapter 11 Cases”);

WHEREAS, the Company Parties and the Consenting Stakeholders entered into that
certain Restructuring Support Agreement, dated as of June 29, 2020 (the
“Original Agreement”), upon the terms and conditions set forth therein, pursuant
to which the Company Parties and the Consenting Stakeholders intended to
effectuate the transactions contemplated by the Original Agreement;

WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith
and at arms’ length negotiated or been apprised of certain restructuring
transactions with respect to the existing debt of, existing equity interests in,
and certain other obligations of the Company Parties on the terms set forth in
this Agreement and as specified in the term sheet attached as Exhibit A

 

1

Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.

 

--------------------------------------------------------------------------------

 

hereto (the “Restructuring Term Sheet” and, such transactions as described in
this Agreement and the Restructuring Term Sheet, the “Restructuring
Transactions”);

WHEREAS, the Parties have agreed to amend and restate the Original Agreement to,
among other things, (i) implement the Restructuring Transactions, including
through the Chapter 11 Cases, and (ii) take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

Definitions and Interpretation

.

1.01.Definitions.  The following terms shall have the following definitions:

“Ad Hoc Term Lender Group” means the ad hoc group of holders of Term Loan Claims
that is represented by Paul, Weiss, Porter Hedges and Centerview.

“Agent” means any administrative agent, collateral agent, or similar Entity
under the Term Loan Credit Agreement, including any successors thereto.

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 16.02 (including the Restructuring Term Sheet).

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, share issuance, exchange offer, tender offer,
recapitalization, plan of reorganization, share exchange, business combination,
joint venture, or similar transaction involving any one or more Company Parties
or the debt, equity, or other interests in any one or more Company Parties that
is an alternative to one or more of the Restructuring Transactions.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

2

--------------------------------------------------------------------------------

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas (Houston Division) presiding over the Chapter 11 Cases or
other court having jurisdiction over the Chapter 11 Cases, including to the
extent of any withdrawal of reference under 28 U.S.C.  157, the United States
District Court for the Southern District of Texas.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated
under section 2075 of the Judicial Code and the general, local, and chambers
rules of the Bankruptcy Court.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

“Cash Collateral Documents” has the meaning set forth in Section 3.01.

“Cash Collateral Order” means any order entered by the Bankruptcy Court in the
Chapter 11 Cases authorizing the use of cash collateral (whether interim or
final).

“Centerview” means Centerview Partners LLC, as financial advisor and investment
banker to the Ad Hoc Term Lender Group.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

“Company Claims/Interests” means any Claim against, or Equity Interest in, a
Company Party, including the Term Loan Claims.

“Company Parties” has the meaning set forth in the recitals to this Agreement.

“Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of a “cleansing letter” or other public
disclosure of material non-public information agreement, in connection with any
proposed Restructuring Transactions.

“Confirmation Documents” has the meaning set forth in Section 3.01.

“Confirmation Hearing” means the hearing held by the Bankruptcy Court on
confirmation of the Plan, pursuant to Bankruptcy Rule 3020(b)(2) and sections
1128 and 1129 of the Bankruptcy Code, as such hearing may be continued from time
to time.

“Confirmation Order” means the order entered by the Bankruptcy Court in the
Chapter 11 Cases confirming the Plan.

“Consenting Stakeholders” has the meaning set forth in the preamble to this
Agreement.

“Debtors” means the Company Parties that commence Chapter 11 Cases.

“Definitive Documents” means the documents listed in Section 3.01.

3

--------------------------------------------------------------------------------

 

“DIP Documents” has the meaning set forth in Section 3.01.

“Disclosure Statement” means the disclosure statement in support of the Plan and
any exhibits and schedules thereto, as may be amended or supplemented from time
to time in accordance with the terms of this Agreement.

“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.

“Equity Interests” means, collectively, the shares (or any class thereof),
common stock, preferred stock, limited liability company interests, and any
other equity, ownership, or profits interests of any Company Party, and options,
warrants, rights, or other securities or agreements to acquire or subscribe for,
or which are convertible into the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Company Party (in each case, whether or
not arising under or in connection with any employment agreement and including
any “equity security” (as such term is defined in section 101(16) of the
Bankruptcy Code) in a Company Party).

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“Exit Facility” has the meaning set forth in the Restructuring Term Sheet.

“Exit Facility Documents” has the meaning set forth in Section 3.01.

“First Day Pleadings” means the “first-day” pleadings that the Company Parties
file upon commencement of the Chapter 11 Cases, and any orders related thereto.

“Go-Forward Railcar Leases” mean any leases, documents, agreements or
instruments entered into or assumed (including as amended) by any Company Party
with any Strategic Partner;

“Joinder” means a joinder to this Agreement substantially in the form attached
hereto as Exhibit C.

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

“MIP Documents” has meaning set forth in Section 3.01.

“Milestones” has the meaning set forth in the Restructuring Term Sheet.

“New Employment Agreements” has the meaning set forth in Section 3.01.

“New Organizational Documents” has the meaning set forth Section 3.01.

“New Term Loan” has the meaning set forth in the Restructuring Term Sheet.

“New Term Loan Documents” has the meaning set forth in Section 3.01.

4

--------------------------------------------------------------------------------

 

“New Term Loan Facility” means the senior secured term loan facility in respect
of the New Term Loan pursuant to the New Term Loan Documents.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Paul, Weiss” means Paul, Weiss, Rifkind, Wharton & Garrison LLP, as lead
counsel to the Ad Hoc Term Lender Group.

“Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 9.01.

“Petition Date” means the first date any of the Company Parties commences a
Chapter 11 Case.

“Plan” means the joint plan of reorganization, including any exhibits and
schedules thereto, filed by the Debtors under chapter 11 of the Bankruptcy Code,
that embodies the Restructuring Transactions (as may be amended or supplemented
from time to time in accordance with the terms of this Agreement).

“Plan Effective Date” means the occurrence of the Effective Date (as defined in
the Plan) of the Plan according to its terms.

“Plan Supplement” means the compilation of documents and forms of documents,
agreements, schedules, and exhibits to the Plan (in each case, as may be
altered, amended, modified, or supplemented from time to time in accordance with
this Agreement and in accordance with the Bankruptcy Code and Bankruptcy Rules)
to be filed by the Debtors with the Bankruptcy Court.

“Porter Hedges” means Porter Hedges LLP as local counsel to the Ad Hoc Term
Lender Group.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

“Railcar Leases” means the unexpired railcar leases (excluding the Go-Forward
Railcar Leases), including any amendments or modifications thereto, entered into
by any Company Party as of the Petition Date.

“Releases” has the meaning set forth in the Restructuring Term Sheet.

“Required Consenting Stakeholders” means, as of the relevant date, Consenting
Stakeholders holding at least 60.01% of the aggregate outstanding principal
amount of approximately $1.559 billion Term Loans that are held by Consenting
Stakeholders.

5

--------------------------------------------------------------------------------

 

“Restructuring Expenses” means the reasonable and documented fees and expenses,
subject to the terms of any applicable engagement letter or reimbursement letter
as the case may be.

“Restructuring Term Sheet” has the meaning set forth in the recitals to this
Agreement and attached hereto as Exhibit A.

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

“Second Day Pleadings” means the “second-day” pleadings that the Company Parties
file in the Chapter 11 Cases, and any orders related thereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Sibelco” has the meaning set forth in Section 5.01.

“Solicitation Materials” means all solicitation materials in respect of the
Plan.

“Strategic Partners” means the go-forward railcar lessor partners whom the
Company Parties have entered into (or will enter into on or around the Petition
Date) letters of intent regarding the terms and conditions of such go-forward
arrangements.

“Term Loan” means loans outstanding under the Term Loan Credit Agreement.

“Term Loan Claims” means any Claim on account of, arising under, derived from,
or based upon the Term Loan Documents, including Claims for all principal
amounts outstanding, interest, fees, expenses, costs, and other charges arising
thereunder or related thereto.

“Term Loan Credit Agreement” means that certain Credit and Guaranty Agreement,
dated June 1, 2018, by and among Covia, as borrower, certain subsidiaries of
Covia, as guarantors; Barclays Bank PLC and BNP Paribas Securities Corp., as
joint lead arrangers and joint bookrunners; Barclays Bank PLC, as administrative
agent and collateral agent; ABN Amro Capital USA LLC, HSBC Bank USA, National
Association, KBC Bank N.V. and PNC Bank, National Association, as co-syndication
agents; Keybank National Association and Wells Fargo Bank, N.A., as
co-documentation agents; and Citizens Bank, N.A., as managing agent, as may be
amended, restated, amended and restated, supplemented, or other otherwise
modified from time to time.

“Term Loan Documents” means, collectively, the Term Loan Credit Agreement and
all instruments, security agreements, collateral agreements, guaranty
agreements, intercreditor agreements, pledges, and other documents with respect
to the Term Loan.

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 12.01, 12.02, 12.03, or 12.04.

6

--------------------------------------------------------------------------------

 

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit B.

1.02. Interpretation.  For purposes of this Agreement:

(a)in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;

(b)capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

(c)unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;

(d)unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time; provided that any capitalized terms herein which are defined with
reference to another agreement, are defined with reference to such other
agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

(e)unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;

(f)the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

(g)captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;

(h)references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company Laws;

(i)the use of “include” or “including” is without limitation, whether stated or
not; and

(j)the phrase “counsel to the Consenting Stakeholders” refers in this Agreement
to each counsel specified in Section 16.10 other than counsel to the Company
Parties.

7

--------------------------------------------------------------------------------

 

Effectiveness of this Agreement

.  This Agreement shall become effective and binding upon each of the Parties at
12:00 a.m., prevailing Eastern Time, on the Agreement Effective Date, which is
the date on which all of the following conditions have been satisfied or waived
in accordance with this Agreement:

(a)each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties;

(b)holders of at least 50.01% of the aggregate outstanding principal amount
under the Term Loan Credit Agreement shall have executed and delivered
counterpart signature pages of this Agreement to counsel to each of the Parties;
and

(c)the Company Parties shall have paid, or caused to be paid, all Restructuring
Expenses of the Ad Hoc Term Lender Group, in each case for which an invoice has
been received by the Company Parties.

Definitive Documents

.

3.01.The Definitive Documents governing the Restructuring Transactions shall
include all documents (including any related orders, agreements, instruments,
schedules, or exhibits) that are contemplated by this Agreement and that are
otherwise necessary to implement, or otherwise relate to the Restructuring
Transactions, including, without limitation, the following:  (A) the Plan;
(B) the Disclosure Statement; (C) the order of the Bankruptcy Court approving
the Disclosure Statement and the other Solicitation Materials; (E) the First Day
Pleadings; (F) the Second Day Pleadings; (G) the Plan Supplement; (H) the
motion(s) and related pleadings seeking the use of cash collateral and the Cash
Collateral Order (the “Cash Collateral Documents”); (I) the agreement with
respect to the New Term Loan Facility and any agreements, commitment letters,
documents, or instruments related thereto (collectively, the “New Term Loan
Documents”); (J) the agreement with respect to the Exit Facility and any
agreements, commitment letters, documents, or instruments related thereto (the
“Exit Facility Documents”); (K) any shareholder agreement, organizational
documents, evidence of equity interests (including share certificates or other
mutually agreed evidence of equity interests to be issued in accordance with the
Plan) or other governance documents for the reorganized Debtors (the “New
Organizational Documents”); (L) the definitive documentation with respect to any
management incentive plan (the “MIP Documents”); (M) any new, amended, or
assumed employment agreements or documents with respect to the Company Parties’
officers (the “New Employment Agreements”); (N) any motion(s), orders and
related pleadings seeking approval of the Debtors’ incurrence of postpetition
financing, if necessary, and all agreements, documents, interim and final orders
and/or amendments in connection therewith (the “DIP Documents”); (O) the
motion(s) and related pleadings seeking confirmation of the Plan and the
Confirmation Order (the “Confirmation Documents”); (P) any such other
agreements, pleadings, orders, and documentation desired or necessary to
consummate and document the Restructuring Transactions; and (Q) any other
document that has or may have a material impact on the legal or economic rights
of the Consenting

8

--------------------------------------------------------------------------------

 

Stakeholders.  For the avoidance of doubt, Definitive Documents shall not
include the Go-Forward Railcar Leases.

3.02.The Definitive Documents not executed or in a form attached to this
Agreement as of the Execution Date remain subject to negotiation and
completion.  Upon completion, the Definitive Documents and every other document,
deed, agreement, filing, notification, letter or instrument related to the
Restructuring Transactions shall contain terms, conditions, representations,
warranties, and covenants consistent in all respects with the terms of this
Agreement (as it may be modified, amended, or supplemented in accordance with
Section 14), including the Restructuring Term Sheet.  Further, the Definitive
Documents not executed or in a form attached to this Agreement as of the
Execution Date shall be in form and substance reasonably acceptable to the
Company Parties and the Required Consenting Stakeholders.

Section 4.Milestones.  The Restructuring Transactions shall be implemented in
accordance with the Milestones set forth in the Restructuring Term Sheet, each
of which shall be subject to extension by mutual agreement between the Company
Parties and the Required Consenting Stakeholders.

Commitments of the Consenting Stakeholders

.

5.01.General Commitments.

(a)During the Agreement Effective Period, each Consenting Stakeholder agrees, in
respect of all of its Company Claims/Interests, to:

(i)support the Restructuring Transactions and act in good faith and take all
commercially reasonable actions necessary to implement and consummate the
Restructuring Transactions in accordance with the terms, conditions, and
applicable deadlines set forth in this Agreement and the Plan, as applicable;

(ii)use commercially reasonable efforts to assist the Company Parties to oppose
any party or person from taking any actions contemplated in Section 5.01(b); and

(iii)negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement and the Plan to which it is required to be a party.

(b)During the Agreement Effective Period, each Consenting Stakeholder agrees, in
respect of all of its Company Claims/Interests, that it shall not directly or
indirectly:

(i)object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(ii)propose, file, support, or vote for any Alternative Restructuring Proposal;
provided, however, that notwithstanding any provisions to contrary herein, the
Consenting Stakeholders have the right to continue to diligence, analyze,
negotiate, and agree to an Alternative Restructuring Proposal with Sibelco NV
(“Sibelco”) within thirty (30) days after the Petition Date;

9

--------------------------------------------------------------------------------

 

(iii)file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan;

(iv)initiate, or have initiated on its behalf, any litigation or proceeding of
any kind with respect to the Chapter 11 Cases, this Agreement, or the other
Restructuring Transactions contemplated herein against the Company Parties or
the other Parties other than to enforce this Agreement or any Definitive
Document or as otherwise permitted under this Agreement;

(v)exercise, or direct any other person to exercise, any right or remedy for the
enforcement, collection, or recovery of any of Company Claims/Interests; 

(vi)object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or
interfere with the automatic stay arising under section 362 of the Bankruptcy
Code; or

(vii)object to the Company Parties’ (a) retention of any professionals in
connection with the Restructuring Transactions, if applicable, and (b) payment
of the reasonable and documented fees and expenses incurred by such
professionals in connection with the Restructuring Transactions; provided that
such fees and expenses are incurred pursuant to and in accordance with the terms
of the engagement letters between such professionals and the Company Parties.

5.02.Commitments with Respect to Chapter 11 Cases.

(a)During the Agreement Effective Period, each Consenting Stakeholder that is
entitled to vote to accept or reject the Plan pursuant to its terms agrees that
it shall, subject to receipt by such Consenting Stakeholder, whether before or
after the commencement of the Chapter 11 Cases, of the Solicitation Materials:

(i)vote each of its Company Claims/Interests to accept the Plan by delivering
its duly executed and completed ballot accepting the Plan on a timely basis
following the commencement of the solicitation of the Plan and its actual
receipt of the Solicitation Materials and the ballot;

(ii)use commercially reasonable efforts to cooperate with and assist the Company
Parties in obtaining additional support for the Restructuring Transactions from
the Company Parties’ other stakeholders;

(iii)to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, elect not to opt out of the releases set forth in the
Plan by timely delivering its duly executed and completed ballot(s) indicating
such election;

(iv)use any commercially reasonably efforts to give, subject to applicable Laws,
any notice, order, instruction, or direction to the applicable Agents necessary
to give effect to the Restructuring Transactions; and

10

--------------------------------------------------------------------------------

 

(v)not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (i) and (ii)
above unless a Termination Date has occurred.

(b)During the Agreement Effective Period, each Consenting Stakeholder, in
respect of each of its Company Claims/Interests, will support, and will not
directly or indirectly object to, delay, impede, or take any other action to
interfere with any motion or other pleading or document filed by a Company Party
in the Bankruptcy Court that is consistent with this Agreement and the Plan.

Additional Provisions Regarding the Consenting Stakeholders’ Commitments

.  Notwithstanding anything contained in this Agreement, nothing in this
Agreement shall: (a) be construed to prohibit any Consenting Stakeholder from
contesting whether any matter, fact, or thing is a breach of, or is inconsistent
with, this Agreement or the Definitive Documentation, or exercising its rights
or remedies specifically reserved herein or in the Definitive Documentation;
(b) be construed to prohibit or limit any Consenting Stakeholder from appearing
as a party-in-interest in any matter to be adjudicated in the Chapter 11 Cases,
so long as, from the Agreement Effective Date until the occurrence of a
Termination Date, such appearance and the positions advocated in connection
therewith are not inconsistent with this Agreement, are not prohibited by this
Agreement and are not for the purpose of hindering, delaying, or preventing the
consummation of the Restructuring Transaction; or (c) affect the ability of any
Consenting Stakeholder to consult with any other Consenting Stakeholder, the
Company Parties, or any other party in interest in the Chapter 11 Cases
(including any official committee and the United States Trustee).

Commitments of the Company Parties

.  

7.01.Affirmative Commitments.  Except as set forth in Section 8, during the
Agreement Effective Period, the Company Parties agree to:

(a)support and take all steps reasonably necessary and desirable to consummate
the Restructuring Transactions in accordance with this Agreement;

(b)to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated
herein, take all steps reasonably necessary and desirable to address any such
impediment;

(c)support and seek approval of the Releases;

(d)use commercially reasonable efforts to obtain any and all required
governmental, regulatory and/or third-party approvals for the Restructuring
Transactions;

(e)promptly pay all Restructuring Expenses of the Ad Hoc Term Lender Group, in
each case for which an invoice has been received by the Company Parties;

(f)inform counsel to the Consenting Stakeholders as soon as reasonably
practicable (i) the occurrence, or failure to occur, of any event of which any
Company Party has actual knowledge which occurrence or failure would be likely
to cause or likely to result in, or has caused or resulted in (A) any
representation or warranty of the Company Parties contained in this

11

--------------------------------------------------------------------------------

 

Agreement to be false in any material respect, (B) any covenant of any Company
Party contained in this Agreement not to be satisfied in any material respect,
or (C) any applicable condition precedent contained in the Plan or this
Agreement, not to occur or become impossible to satisfy, (ii) receipt of any
written notice from any third party alleging that the consent of such party is
or may be required in connection with the transactions contemplated by the
Restructuring Transactions, (iii) receipt of any written notice from any
governmental or regulatory body in connection with this Agreement or the
Restructuring Transactions, (iv) receipt of any written notice of any proceeding
(including any insolvency proceeding) commenced, or, to the actual knowledge of
the Company Parties, threatened against the Company, relating to or involving or
otherwise affecting in any material respect the Restructuring Transactions, and
(v) any matter or circumstance which is likely to be a material impediment to
the implementation or consummation of the Restructuring Transactions;

(g)provide to the Consenting Stakeholders, the Ad Hoc Term Lender Group, Paul,
Weiss and Centerview: (i) reasonable access during normal business hours to the
books, records, and facilities of the Company Parties, (ii) reasonable access to
the management of and advisors to the Company Parties for the purpose of
evaluating the Company Parties’ finances and operations and participating in the
planning process with respect to the Restructuring Transactions, (iii) timely
updates regarding the Restructuring Transactions, including any material
developments or any material conversations with parties in interest, (iv) status
of obtaining any necessary or desirable authorizations (including any consents)
from any competent judicial body, governmental authority, banking, taxation,
supervisory, or regulatory body, and (v) any other reasonable information
related to the Restructuring Transactions reasonably requested by the Consenting
Stakeholders in writing (e-mail shall suffice);

(h)to the extent applicable, object to any motion filed with the Bankruptcy
Court by any person (i) seeking the entry of an order terminating the Debtors’
exclusive right to file and/or solicit acceptances of a plan of reorganization
or (ii) seeking the entry of an order terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard
to any material asset that, to the extent such relief was granted, would have an
adverse effect on the consummation of the Restructuring Transactions;

(i)use its commercially reasonable efforts to (i) operate the business of the
Company Parties in the ordinary course and in a manner consistent with past
practices and this Agreement and (ii) preserve its material relationships with
customers, suppliers, licensors, licensees, distributors, and others having
material business dealings with the Company Parties, in each case, taking into
account the effect of filing for chapter 11 and the Company Parties’ status as
debtors-in-possession;

(j)negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement;

(k)use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent
reasonably prudent; and

12

--------------------------------------------------------------------------------

 

(l)to the extent practicable, provide to Paul, Weiss draft copies of all
Definitive Documents and any other documents that the Company Parties intend to
file with the Bankruptcy Court that may affect the Consenting Stakeholders at
least two (2) Business Days prior to the date when such Company Party intends to
file or execute such document and shall, without limiting any approval rights
set forth in this Agreement, consult in good faith with Paul, Weiss regarding
the form and substance of such proposed filing with the Bankruptcy Court.

7.02.Negative Commitments.  Except as set forth in Section 8, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

(a)object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(b)take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation and consummation of the
Restructuring Transactions described in, this Agreement or the Plan;

(c)file any pleading seeking entry of an order and/or fail to timely object to
any motion filed with the Bankruptcy Court by any person seeking the entry of an
order (i) directing the appointment an examiner or a trustee, (ii) converting
the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,
(iii) dismissing the Chapter 11 Cases, or (iv) for relief that (A) is
inconsistent with this Agreement in any material respect or (B) would reasonably
be expected to frustrate the purposes of this Agreement;

(d)seek to (i) assume (including as amended) or (ii) liquidate, settle, allow
any Claims related to, any unexpired lease or executory contract with a
Strategic Partner, without (A) consulting in good faith with the Consenting
Stakeholders and (B) using commercially reasonable efforts to obtain such
Strategic Partner’s agreement to express and provide public support for the
Restructuring Transactions; provided, however, that for the avoidance of doubt,
the Consenting Stakeholders have the right to oppose and object with respect to
the foregoing;

(e)seek to (i) reject or assume (including as amended) or (ii) liquidate,
settle, allow, or object to Claims related to, any unexpired leases or executory
contracts, including the Railcar Leases but excluding the Go-Forward Railcar
Leases, without the prior written consent of the Required Consenting
Stakeholders, with such consent not to be unreasonably withheld;

(f)except in the ordinary course of business consistent with past practice,
enter into or amend, adopt, restate, supplement, or otherwise modify or
accelerate any material (i) deferred compensation, incentive, retention, bonus
or other compensatory arrangements, policies, programs, practices, plans or
agreements, including, without limitation, offer letters, employment agreements,
consulting agreements, severance arrangements, or change in control agreements
with or for the benefit of any employee or (ii) any contracts, arrangements, or
commitments that entitle any current or former director, officer, employee,
manager, or agent to indemnification from the Company, in each case, without the
prior written consent of the Required Consenting Stakeholders;

(g)subject to Section 8.01 and Section 8.02 of this Agreement, directly or
indirectly propose, file, support, vote for, consent to, encourage, or take any
other action in furtherance of the negotiation or formulation of any Alternative
Restructuring Transaction;

13

--------------------------------------------------------------------------------

 

(h)enter into any settlement over $1 million regarding any Claims against or
Interests in any Company Party without the prior written consent of the Required
Consenting Stakeholders, with such consent not to be unreasonably withheld;

(i)modify the Plan, in whole or in part, in a manner that is not consistent with
this Agreement, without the prior written consent of the Required Consenting
Stakeholders; or

(j)file any motion, pleading, or Definitive Documents with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan.

Additional Provisions Regarding Company Parties’ Commitments

.

8.01.Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law, and any such action or inaction pursuant to this Section
8.01 shall not be deemed to constitute a breach of this Agreement.

8.02.Notwithstanding anything to the contrary in this Agreement (but subject to
Section 8.01), each Company Party and their respective directors, officers,
employees, investment bankers, attorneys, accountants, consultants, and other
advisors or representatives shall have the rights to:  (a) consider, respond to,
and facilitate Alternative Restructuring Proposals received by any Company
Party; (b) provide access to non-public information concerning any Company Party
to any Entity or enter into Confidentiality Agreements or nondisclosure
agreements with any Entity; (c) maintain or continue discussions or negotiations
with respect to Alternative Restructuring Proposals; (d) otherwise cooperate
with, assist, participate in, or facilitate any inquiries, proposals,
discussions, or negotiation of Alternative Restructuring Proposals; and
(e) enter into or continue discussions or negotiations with holders of Claims
against or Equity Interests in a Company Party (including any Consenting
Stakeholder), any other party in interest in the Chapter 11 Cases (including any
official committee and the United States Trustee), or any other Entity regarding
the Restructuring Transactions or Alternative Restructuring Proposals.  Subject
to Section 8.01, if any Company Party receives a written or oral proposal or
expression of interest regarding any Alternative Restructuring Proposal, within
two (2) Business Days, the Company Party shall notify (with email being
sufficient) Paul, Weiss and Centerview of any such proposal or expression of
interest, with such notice to include a copy of such proposal, if it is in
writing or otherwise provide a summary of the material terms thereof.  If the
board of directors (or similar governing body) of any Company Party determines,
in the exercise of its fiduciary duties, to pursue an Alternative Restructuring
Proposal, such Company Party shall notify Paul, Weiss and Centerview within two
(2) Business Days of such determination.  

8.03.Nothing in this Agreement shall: (a) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (b) prevent any Company Party
from enforcing this Agreement or contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement.

14

--------------------------------------------------------------------------------

 

Transfer of Interests and Securities

.

9.01.During the Agreement Effective Period, no Consenting Stakeholder shall
Transfer any ownership (including any beneficial ownership as defined in the
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) in any Company
Claims/Interests to any affiliated or unaffiliated party, including any party in
which it may hold a direct or indirect beneficial interest, unless:  

(a)in the case of any Company Claims/Interests, the authorized transferee is
either (1) a qualified institutional buyer as defined in Rule 144A of the
Securities Act, (2) a non-U.S. person in an offshore transaction as defined
under Regulation S under the Securities Act, (3) an institutional accredited
investor (as defined in the Rules), or (4) a Consenting Stakeholder; and

(b)either (1) the transferee executes and delivers to counsel to the Company
Parties, at or before the time of the proposed Transfer, a Transfer Agreement or
(2) the transferee is a Consenting Stakeholder thereof and the transferee
provides notice of such Transfer (including the amount, type of Company
Claims/Interests Transferred, and identity of the transferor) to counsel to the
Company Parties at or before the time of the proposed Transfer.

9.02.Upon compliance with the requirements of Section 9.01, the transferor shall
be deemed to relinquish its rights (and be released from its obligations) under
this Agreement to the extent of the rights and obligations in respect of such
transferred Company Claims/Interests.  Any Transfer in violation of Section 9.01
shall be void ab initio.

9.03.This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests; provided,
however, that (a) such additional Company Claims/Interests shall automatically
and immediately upon acquisition by a Consenting Stakeholder be deemed subject
to the terms of this Agreement (regardless of when or whether notice of such
acquisition is given to counsel to the Company Parties or counsel to the
Consenting Stakeholders) and (b) such Consenting Stakeholder must provide notice
of such acquisition (including the amount, type of Company Claim/Interest
acquired, and identity of the transferor) to counsel to the Company Parties
within two (2) Business Days of such acquisition.  

9.04.This Section 9 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Stakeholder to Transfer any of its Company
Claims/Interests.  Notwithstanding anything to the contrary herein, to the
extent a Company Party and another Party have entered into a Confidentiality
Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement
does not supersede any rights or obligations otherwise arising under such
Confidentiality Agreements.

9.05.Notwithstanding Section 9.01, any Consenting Stakeholder may Transfer any
Company Claim/Interest to a Qualified Marketmaker and a Qualified Marketmaker
that acquires any Company Claims/Interests with the purpose and intent of acting
as a Qualified Marketmaker for such Company Claims/Interests shall not be
required to execute and deliver a Transfer Agreement in respect of such Company
Claims/Interests, in each case, if (i) such Qualified

15

--------------------------------------------------------------------------------

 

Marketmaker subsequently transfers such Company Claims/Interests (by purchase,
sale assignment, participation, or otherwise) within five (5) Business Days of
its acquisition to a transferee that is an entity that is not an affiliate,
affiliated fund, or affiliated entity with a common investment advisor; (ii) the
transferee otherwise is a Permitted Transferee under Section 9.01; and (iii) the
Transfer otherwise is a permitted Transfer under Section 9.01.  To the extent
that a Consenting Stakeholder is acting in its capacity as a Qualified
Marketmaker, it may Transfer (by purchase, sale, assignment, participation, or
otherwise) any right, title or interests in Company Claims/Interests that the
Qualified Marketmaker acquires from a holder of the Company Claims/Interests who
is not a Consenting Stakeholder without the requirement that the transferee be a
Permitted Transferee.

9.06.Notwithstanding anything to the contrary in this Section 9, the
restrictions on Transfer set forth in this Section 9 shall not apply to the
grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.

Representations and Warranties of Consenting Stakeholders

.  Each Consenting Stakeholder severally, and not jointly, represents and
warrants that, as of the date such Consenting Stakeholder executes and delivers
this Agreement and as of the Plan Effective Date:

(a)it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee, investment manager, or advisor for
beneficial holders of the Company Claims/Interests reflected in, and, having
made reasonable inquiry, is not the beneficial or record owner of any Company
Claims/Interests other than those reflected in, such Consenting Stakeholder’s
signature page to this Agreement, a Joinder, or a Transfer Agreement, as
applicable (as may be updated pursuant to Section 9);

(b)it has the full power and authority to act on behalf of, vote and consent to
matters concerning, such Company Claims/Interests;

(c)such Company Claims/Interests are free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restriction,
right of first refusal, or other limitation on disposition, transfer, or
encumbrances of any kind, that would adversely affect in any way such Consenting
Stakeholder’s ability to perform any of its obligations under this Agreement at
the time such obligations are required to be performed;

(d)it has the full power to vote, approve changes to, and transfer all of its
Company Claims/Interests referable to it as contemplated by this Agreement
subject to applicable Law;

(e)solely with respect to holders of Company Claims/Interests, (i) it is either
(A) a qualified institutional buyer as defined in Rule 144A of the Securities
Act, (B) not a U.S. person (as defined in Regulation S of the Securities Act),
or (C) an institutional accredited investor (as defined in the Rules), and
(ii) any securities acquired by the Consenting Stakeholder in connection with
the Restructuring Transactions will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act; and

16

--------------------------------------------------------------------------------

 

(f)solely with respect to holders of Company Claims/Interests, it acknowledges
that (i) the offer and sale of any securities will not be registered under the
Securities Act and (ii) the offering and issuance of any securities is intended
to be exempt from registration under the Securities Act pursuant to (A) Section
1145 of the Bankruptcy Code or (B) Section 4(a)(2) of the Securities Act and/or
Regulation D thereunder.

Mutual Representations, Warranties, and Covenants

.  Each of the Parties represents, warrants, and covenants to each other Party,
as of the date such Party executed and delivers this Agreement, on the Plan
Effective Date:

(a)it is validly existing and in good standing under the Laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

(b)except as expressly provided in this Agreement, the Plan, and the Bankruptcy
Code, no consent or approval is required, other than any consent or approval
obtained prior to, or contemporaneously with, the Agreement Effective Date, by
any other person or entity in order for it to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement;

(c)the entry into and performance by it of, and the transactions contemplated
by, this Agreement do not, and will not, conflict in any material respect with
any Law or regulation applicable to it or with any of its articles of
association, memorandum of association or other constitutional documents;

(d)except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement; and

(e)except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement that have not been disclosed to all Parties to this Agreement.

Termination Events

.

12.01.Consenting Stakeholder Termination Events.   This Agreement may be
terminated by the Required Consenting Stakeholders by the delivery to the
Company Parties of a prior written notice in accordance with Section 16.10
hereof upon the occurrence and continuation of the following events:

(a)the breach in any material respect by a Company Party of any of the
representations, warranties, obligations, or covenants of the Company Parties
set forth in this Agreement that (i) is adverse to the Consenting Stakeholders
seeking termination pursuant to this provision and (ii) remains uncured for five
(5) Business Days after the Required Consenting Stakeholders transmit

17

--------------------------------------------------------------------------------

 

a written notice to the Company Parties in accordance with Section 16.10 hereof
detailing any such breach;

(b)the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for ten (10) Business Days
after the Required Consenting Stakeholders transmit a written notice to the
Company Parties in accordance with Section 16.10 hereof detailing any such
issuance; provided, that this termination right may not be exercised by any
Party that sought or requested such ruling or order in contravention of any
obligation set out in this Agreement;

(c)the Bankruptcy Court enters an order denying confirmation of the Plan and
such order remains in effect for five (5) Business Days after entry of such
order;

(d)the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written
consent of the Required Consenting Stakeholders, not to be unreasonably
withheld), (i) converting one or more of the Chapter 11 Cases of a Company Party
to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner
with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of
the Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a
Company Party, or (iii) rejecting this Agreement;

(e)the failure to meet a Milestone, which has not been waived or extended in a
manner consistent with this Agreement, unless such failure is the result of any
act, omission, or delay on the part of the terminating Consenting Stakeholder in
violation of its obligations under this Agreement;

(f)the occurrence of an event of default that is not otherwise waived or cured
under any Cash Collateral Document and/or DIP Document, as applicable;  

(g)any Company Party (i) files, amends, or modifies, or files a pleading seeking
approval of, any Definitive Document or authority to amend or modify any
Definitive Document, in a manner inconsistent with, or that constitutes a breach
of, this Agreement without the prior written consent of the Required Consenting
Stakeholders, (ii) withdraws the Plan without the prior written consent of the
Required Consenting Stakeholders, or (iii) publicly announces its intention to
take any such acts listed in the foregoing clauses (i) and (ii);

(h)any Company Party (i) withdraws the Plan, (ii) makes a public announcement
that it intends to accept an Alternative Restructuring Proposal or withdraw the
Plan or (iii) enters into a definitive agreement with respect to an Alternative
Restructuring Proposal;

(i)the Bankruptcy Court grants relief that is inconsistent with this Agreement
or the Plan that is materially adverse to the Consenting Stakeholders, unless
the Company Parties have sought a stay of such relief within five (5) Business
Days after the date such relief has been granted, and such order is stayed,
reversed, or vacated within ten (10) Business Days after the date such relief
has been granted; or

18

--------------------------------------------------------------------------------

 

(j)the Required Consenting Stakeholders agree to an Alternative Restructuring
Proposal with Sibelco, consistent with Section 5.01(b)(ii).

12.02.Company Party Termination Events.  Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 16.10 hereof upon the occurrence of any of the following
events:

(a)the breach in any material respect of any provision set forth in this
Agreement by one or more of the Consenting Stakeholders holding an amount of
Term Loan Claims that would result in non-breaching Consenting Stakeholders
holding less than two-thirds (66.67%) of the aggregate outstanding principal
amount of Term Loans that remains uncured for a period of ten (10) Business Days
after the receipt by the Consenting Stakeholders of notice of such breach;

(b)the board of directors, board of managers, or such similar governing body of
any Company Party determines, subject to Section 8.01 and Section 8.02 of this
Agreement, after consulting with counsel, (i) that proceeding with any of the
Restructuring Transactions would be inconsistent with the exercise of its
fiduciary duties under applicable Law or (ii) in the exercise of its fiduciary
duties, to pursue an Alternative Restructuring Proposal;

(c)the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for thirty (30) Business
Days after such terminating Company Party transmits a written notice in
accordance with Section 16.10 hereof detailing any such issuance; provided, that
this termination right shall not apply to or be exercised by any Company Party
that sought or requested such ruling or order in contravention of any obligation
or restriction set out in this Agreement; or

(d)the Bankruptcy Court enters an order denying confirmation of the Plan.

12.03.Mutual Termination.  This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following:  (a) the Required Consenting Stakeholders; and (b) each Company
Party.

12.04.Automatic Termination.  This Agreement shall terminate automatically
without any further required action or notice immediately after the Plan
Effective Date.

12.05.Effect of Termination.  Upon the occurrence of a Termination Date as to a
Party, this Agreement shall be of no further force and effect as to such Party
and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including with respect
to any and all Claims or causes of action.  Upon the occurrence of a Termination
Date prior to the Confirmation Order being entered by a Bankruptcy Court, any
and all consents or ballots tendered by the Parties subject to such termination
before a Termination Date shall be deemed, for all purposes, to be null and void
from the first instance and shall not be considered or otherwise used in any
manner by the Parties in connection with the Restructuring Transactions and this
Agreement or otherwise; provided, however, any Consenting

19

--------------------------------------------------------------------------------

 

Stakeholder withdrawing or changing its vote pursuant to this Section 12.05
shall promptly provide written notice of such withdrawal or change to each other
Party to this Agreement and, if such withdrawal or change occurs on or after the
Petition Date, file notice of such withdrawal or change with the Bankruptcy
Court.  Nothing in this Agreement shall be construed as prohibiting a Company
Party or any of the Consenting Stakeholders from contesting whether any such
termination is in accordance with its terms or to seek enforcement of any rights
under this Agreement that arose or existed before a Termination Date.  Except as
expressly provided in this Agreement, nothing herein is intended to, or does, in
any manner waive, limit, impair, or restrict (a) any right of any Company Party
or the ability of any Company Party to protect and reserve its rights (including
rights under this Agreement), remedies, and interests, including its claims
against any Consenting Stakeholder, and (b) any right of any Consenting
Stakeholder, or the ability of any Consenting Stakeholder, to protect and
preserve its rights (including rights under this Agreement), remedies, and
interests, including its claims against any Company Party or Consenting
Stakeholder.  No purported termination of this Agreement shall be effective
under this Section 12.05 or otherwise if the Party seeking to terminate this
Agreement is in material breach of this Agreement, except a termination pursuant
to Section 12.02(b) or Section 12.02(d).  Nothing in this Section 12.05 shall
restrict any Company Party’s right to terminate this Agreement in accordance
with Section 12.02(b).

Section 13.Disclosure; Publicity.

The Company Parties shall, to the extent reasonably practicable and permitted by
applicable law, regulation or legal or regulatory process or requirement, submit
drafts to counsel to the Consenting Stakeholders of any press releases, public
documents, and any and all filings with the Bankruptcy Court, the Securities
Exchange Commission, or otherwise that constitute disclosure of the existence or
terms of this Agreement or any amendment to the terms of this Agreement at least
forty-eight hours prior to making any such disclosure, and shall afford them a
reasonable opportunity under the circumstances to comment on such documents and
disclosures and shall consider any such comments in good faith.  This Agreement,
as well as its terms, its existence, and the existence of the negotiation of its
terms are expressly subject to any existing confidentiality agreements executed
by and among any of the Parties as of the date hereof; provided, however, that
after the Petition Date, the Parties may disclose the existence of, or the terms
of, this Agreement or any other material term of the Restructuring Transactions
without the express written consent of the other Parties; provided, further,
that (a) before the Petition Date, if such disclosure is required by law,
subpoena, or other legal process or regulation, the disclosing Party shall
afford the relevant Party a reasonable opportunity to review and comment in
advance of such disclosure and shall take all reasonable measures to limit such
disclosure (the expense of which, if any, shall be borne by the relevant
disclosing Party) and (b) the foregoing shall not prohibit the disclosure of the
aggregate percentage or aggregate principal amount of Term Loan Claims held by
all the Consenting Stakeholders collectively. Any public filing of this
Agreement, with the Bankruptcy Court or otherwise, that includes executed
signature pages to this Agreement shall include such signature pages in redacted
form with respect to the amount of Term Loan Claims held by each Consenting
Stakeholder and, if so requested, with respect to the specific name of each
Consenting Stakeholder (provided that the signature pages may be filed in
unredacted form with the Bankruptcy Court under seal).  Notwithstanding the
provisions in this Section 13, any Party may disclose, to the extent expressly
consented to in writing by a Consenting Stakeholder, such Consenting
Stakeholder’s identity and individual holdings.

20

--------------------------------------------------------------------------------

 

 

Amendments and Waivers.

Section 15.

(a)This Agreement may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except
in accordance with this 14.

(b)This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by:  (1) each
Company Party and (2) the Required Consenting Stakeholders; provided, however,
that (i) if the proposed modification, amendment, waiver, or supplement has a
material, disproportionate, and adverse effect on any of the Company
Claims/Interests held by a Consenting Stakeholder, then the consent of each such
affected Consenting Stakeholder shall also be required to effectuate such
modification, amendment, waiver or supplement; (ii) any waiver, modification,
amendment, or supplement to the definition of Required Consenting Stakeholders
shall require the prior written consent of each applicable Consenting
Stakeholder that is a member of the Ad Hoc Term Lender Group; and (iii) any
waiver, modification, amendment, or supplement to this Section 14 shall require
the prior written consent of each Party.  Any consent required to be provided
pursuant to this Section 14 may be delivered by email from counsel. Any proposed
modification, amendment, waiver or supplement that does not comply with this
Section 14 shall be ineffective and void ab initio.

(c)The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach.  No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy under
this Agreement shall operate as a waiver of any such right, power or remedy or
any provision of this Agreement, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
of such right, power or remedy or the exercise of any other right, power or
remedy.  All remedies under this Agreement are cumulative and are not exclusive
of any other remedies provided by Law.

Survival

.

Notwithstanding the termination of this Agreement pursuant to Section 12, the
agreements and obligations of the Parties set forth in the following Sections:
Section 1, Section 12.05, Section 15, and Section 16 (and any defined terms used
in any such Sections) shall survive such termination and shall continue in full
force and effect for the benefit of the Consenting Stakeholders in accordance
with the terms hereof; provided that any liability of a Party for failure to
comply with the terms of this Agreement shall survive such termination.

 

Miscellaneous

.

16.01.Acknowledgement.  Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise.  Any such offer or solicitation will be made only in compliance

21

--------------------------------------------------------------------------------

 

with all applicable securities Laws, provisions of the Bankruptcy Code, and/or
other applicable Law.

16.02.Exhibits Incorporated by Reference; Conflicts.  Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern.

16.03.Further Assurances.  Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

16.04.Complete Agreement.  Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
among the Parties with respect thereto, other than any Confidentiality
Agreement.

16.05.GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement:  (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto.

16.06.Trial by Jury Waiver.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

16.07.Execution of Agreement.  This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement.  Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.

16.08.Rules of Construction.  This Agreement is the product of negotiations
among the Company Parties and the Consenting Stakeholders, and in the
enforcement or interpretation hereof,

22

--------------------------------------------------------------------------------

 

is to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof.  The Company Parties and the
Consenting Stakeholders were each represented by counsel during the negotiations
and drafting of this Agreement and continue to be represented by counsel.  

16.09.Successors and Assigns; Third Parties.  This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable.  There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity. 

16.10.Notices.  All notices hereunder shall be deemed given if in writing and
delivered by electronic mail to the following addresses (or at such other
addresses as shall be specified by like notice):

(a)if to a Company Party, to:

Covia Holdings Corporation
3 Summit Park Drive, Suite 700

Independence, OH 44131
Attention: Chadwick P. Reynolds, EVP, Chief Legal Officer and Secretary
E-mail: chad.reynolds@coviacorp.com

 

with copies to:

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Benjamin M. Rhode; Scott J. Vail
E-mail: benjamin.rhode@kirkland.com; scott.vail@kirkland.com

 

and

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Jonathan S. Henes, P.C.
E-mail: jhenes@kirkland.com

(b)if to a Consenting Stakeholder, to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attn: Brian S. Hermann; Andrew M. Parlen; Sean A. Mitchell

E-mail: bhermann@paulweiss.com; aparlen@paulweiss.com; smitchell@paulweiss.com

23

--------------------------------------------------------------------------------

 

 

16.11.Independent Due Diligence and Decision Making.  Each Consenting
Stakeholder hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Company Parties.

16.12.Enforceability of Agreement.  Each of the Parties to the extent
enforceable waives any right to assert that the exercise of termination rights
under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code, and expressly stipulates and consents hereunder to the
prospective modification of the automatic stay provisions of the Bankruptcy Code
for purposes of exercising termination rights under this Agreement, to the
extent the Bankruptcy Court determines that such relief is required.

16.13.Waiver.  If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights.  Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms or the payment of damages to which a Party may be entitled under this
Agreement.

16.14.Specific Performance.  It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

16.15.Several, Not Joint, Claims.  Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.

16.16.Severability and Construction.  If any provision of this Agreement shall
be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

16.17.Remedies Cumulative.  All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.

16.18.Capacities of Consenting Stakeholders.  Each Consenting Stakeholder has
entered into this agreement on account of all Company Claims/Interests that it
holds (directly or through discretionary accounts that it manages or advises)
and, except where otherwise specified in this Agreement, shall take or refrain
from taking all actions that it is obligated to take or refrain from taking
under this Agreement with respect to all such Company Claims/Interests.  

24

--------------------------------------------------------------------------------

 

16.19.Email Consents.  Where a written consent, acceptance, approval, or waiver
is required pursuant to or contemplated by this Agreement, pursuant to Section
3.02, Section 13, or otherwise, including a written approval by the Company
Parties or the Required Consenting Stakeholders, such written consent,
acceptance, approval, or waiver shall be deemed to have occurred if, by
agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic
mail) between each such counsel without representations or warranties of any
kind on behalf of such counsel.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

 

[Signature Page Follows.]

25

--------------------------------------------------------------------------------

 

COVIA HOLDINGS CORPORATION

 

Alpha Resins, LLC

Best Sand Corporation

Best Sand of Pennsylvania, Inc.

Bison Merger Sub I, LLC

Black Lab LLC

Cheyenne Sand Corp.

Construction Aggregates Corporation of Michigan, Inc.

Covia Finance Company LLC

Covia Holdings Corporation

Covia Specialty Minerals Inc.

Fairmount Logistics LLC

Fairmount Minerals, LLC

Fairmount Santrol Inc.

FML Resin, LLC

FML Sand, LLC

FML Terminal Logistics, LLC

FMSA Inc.

Mineral Visions Inc.

Self-Suspending Proppant LLC

Shakopee Sand LLC

Specialty Sands, Inc.

Standard Sand Corporation

TechniSand, Inc.

Wedron Silica Company

West Texas Housing LLC

Wexford Sand Co.

Wisconsin Industrial Sand Company L.L.C.

Wisconsin Specialty Sands, Inc.

 

 

By: /s/ Andrew Eich

Name: Andrew Eich, EVP and Chief Financial Officer

Authorized Signatory

 

[Company Parties Signature Page]

--------------------------------------------------------------------------------

 

[Consenting Stakeholder Signature Pages Intentionally Excluded]




 

 

[Consenting Stakeholder Signature Page]

 

--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

Restructuring Term Sheet

 






--------------------------------------------------------------------------------

 

 

 

______________________________________________________________________________

 

Covia Holdings Corporation

 

Amended and Restated Restructuring Term Sheet

 

July 7, 2020

______________________________________________________________________________

This Amended and Restated Term Sheet (including the exhibits attached hereto,
this “Term Sheet”)2 sets forth the principal terms of a restructuring
(the “Restructuring”) of the existing debt, existing equity interests in, and
certain other obligations of Covia Holdings Corporation (“Covia”) on behalf of
itself and certain of its subsidiaries listed on Annex 1 hereto (collectively
with Covia, the “Company” or the “Debtors”), through a chapter 11 plan of
reorganization (the “Plan”) to be filed by the Company in connection with
commencing cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”) under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”).  Following the
occurrence of the effective date of the Plan according to its terms
(the “Restructuring Effective Date”), Covia shall be referred to herein as
“Reorganized Covia”.  This Term Sheet incorporates the rules of construction as
set forth in section 102 of the Bankruptcy Code.

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY EXCHANGE OR PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, SHALL BE MADE ONLY IN COMPLIANCE WITH section 4(a)(2) of
the securities act of 1933 and/or Section 1145 of the Bankruptcy Code and
APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE
Statutes, Rules, and LAWS.

THIS TERM SHEET DOES NOT ADDRESS ALL MATERIAL TERMS THAT WOULD BE REQUIRED IN
CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ANY AGREEMENT IS SUBJECT TO THE
EXECUTION OF DEFINITIVE DOCUMENTATION IN FORM AND SUBSTANCE CONSISTENT WITH THIS
TERM SHEET AND OTHERWISE REASONABLY ACCEPTABLE TO the Consenting STAKEHOLDERS
(as defined herein) AND THE COMPANY in the manner set forth in the rsa.

THIS TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY
AND IS SUBJECT TO RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND OTHER SIMILAR
APPLICABLE STATE AND FEDERAL

 

2

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Amended and Restated Restructuring Support Agreement (the
“RSA”) to which this Term Sheet is attached as Exhibit A.

29

--------------------------------------------------------------------------------

 

statutes, RULES, and laws.  THIS TERM SHEET AND THE INFORMATION CONTAINED HEREIN
ARE STRICTLY CONFIDENTIAL AND SHALL NOT BE SHARED WITH ANY OTHER PARTY without
THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 



30

--------------------------------------------------------------------------------

 

Restructuring Summary

31

--------------------------------------------------------------------------------

 

Claims and Interests to be Restructured

Term Loan Claims: In a principal amount not less than $1.559 billion, plus all
interest accrued and unpaid from time to time or capitalized as provided in the
Term Loan Agreement (as defined below), fees, and other expenses arising and
payable under that certain Credit and Guaranty Agreement, dated as of June 1,
2018 (as amended, modified, or otherwise supplemented from time to time,
the “Term Loan Agreement”), by and among Covia, as borrower, certain
subsidiaries of Covia, as guarantors, Barclays Bank plc, as administrative agent
(the “Term Loan Agent”), and the lenders party thereto from time to time
(together with the other Secured Parties (as defined in Term Loan Agreement),
the “Term Loan Lenders”).  The claims under the Term Loan Agreement are referred
to herein as the “Term Loan Claims”.

Receivables Financing Claims: Consisting of up to $37.0 million in principal or
face amount, including reimbursement obligations in respect of letters of
credit, plus accrued and unpaid interest (at the non-default rate), fees, and
other expenses arising and payable under that certain Receivables Financing
Agreement, dated as of March 31, 2020 (as amended, modified, or otherwise
supplemented from time to time, the “Receivables Financing Agreement”), by and
among non-Debtor Covia Financing LLC, as borrower, PNC Bank, National
Association, as administrative agent, the lenders party thereto from time to
time, and certain other parties thereto.  The claims under the Receivables
Financing Agreement are referred to herein as the “Receivables Financing
Claims”.

Swap Agreement Claims: Consisting of a net liability on a present value basis,
as of June 22, 2020, of approximately $35.8 million in obligations under five
separate interest rate swap agreements that were entered into pursuant to one of
the following master swap agreements: (i) that certain ISDA 2002 Master
Agreement, dated as of May 30, 2018, by and among BNP Paribas and Covia, as
successor in interest to Unimin Corporation (the “BNP Swap Agreement”) or (ii)
that certain ISDA Master Agreement, dated as of June 28, 2018, by and among
Barclays Bank PLC and Covia (the “Barclays Swap Agreement”, and collectively
with the BNP Swap Agreement, the “Swap Agreements”).  The claims under the Swap
Agreements are referred to herein as the “Swap Agreement Claims”.

Other Secured Debt: Approximately $16 million in aggregate principal amount,
consisting of a $10 million industrial revenue bond and $6 million in other debt
(collectively, the “Other Secured

Debt”).  The claims under the Other Secured Debt are referred to herein as the
“Other Secured Claims”.

HoldCo General Unsecured Claims:  Consisting of any prepetition claim against
Covia that is not a Term Loan Claim, a Receivables Financing Claim, a Swap
Agreement Claim, an Other Secured Claim, or a claim that is secured,
subordinated, or entitled to priority under the Bankruptcy Code (the “Holdco
General Unsecured Claims”).

Non-HoldCo General Unsecured Claims:  Consisting of any prepetition claim
against the Company other than Covia that is not a Term Loan Claim, a
Receivables Financing Claim, a Swap Agreement Claim, an Other Secured Claim, or
a claim that is secured, subordinated, or entitled to priority under the
Bankruptcy Code (the “Non-Holdco General Unsecured Claims”).

General Unsecured Claims: Consisting of HoldCo General Unsecured Claims and
Non-HoldCo General Unsecured Claims (the “General Unsecured Claims”).

Equity Interests: As used herein, “Equity Interests” shall have the meaning
ascribed to such term in the RSA.

 

3

“Measurement Date” means the date of the last available month-end balance sheet
information as of the date which is ten (10) business days prior to the date
upon which the Company emerges from the Chapter 11 Cases in the Bankruptcy Court
(“Emergence Date”).

“Net Working Capital Adjustment” shall equal the Target Net Working Capital
Balance less the Actual Net Working Capital Balance. A Net Working Capital
Adjustment greater than $0 shall increase the Minimum Liquidity at Emergence and
Minimum Cash at Emergence requirements on a dollar for dollar basis and a Net
Working Capital Adjustment smaller than $0 shall decrease the Minimum Liquidity
at Emergence and Minimum Cash at Emergence requirements on a dollar for dollar
basis.



“Target Net Working Capital Balance” shall equal the target Trade Receivables
Balance plus the target Inventories Balance less the target Accounts Payable
Balance as implied by the Business Plan dated May 12, 2020 (as included in the
file titled “NWC Adjustment June 24, 2020.xlsx”) as of the Measurement Date.



“Actual Net Working Capital Balance” shall equal the actual Trade Receivables
Balance plus the actual Inventories Balance less the actual Accounts Payable
Balance as stated on Covia’s balance sheet as of the Measurement Date.



For avoidance of doubt, the “Trade Receivables Balance” shall be equal to the
sum of the following general ledger accounts on Covia’s balance sheet: Trade
Receivables – Third Parties (#230010), Allowance for Doubtful Accounts
(#230030), and Trade Receivables – Intra Group (#230049).



For avoidance of doubt, the “Inventories Balance” shall be equal to the sum of
the following general ledger accounts on Covia’s balance sheet: Raw Materials
Inventory (#210010), Work in Progress Inventory (#210030), Finished Goods
Inventory (#210040), Inventory Reserve (#210041), and Parts & Supplies Inventory
(#210060).



For avoidance of doubt, the “Payables Balance” shall be equal to the absolute
value of the sum of the following general ledger accounts on Covia’s balance
sheet: Accounts Payable (includes freight) (#530010), I/C (Payable)
Receivable-Unimin Group (#190083), I/C (Payable) Receivable-Sibelco Subsidiaries
(#190086).



32

--------------------------------------------------------------------------------

 



 

4

As of the Restructuring Effective Date, Covia will distribute to the Term Loan
Lenders and holders of Swap Agreement Claims all excess cash on the Company’s
balance sheet in excess of $175 million of total Liquidity (“Minimum Liquidity
at Emergence”) and $75 million of total available cash and cash equivalents plus
all cash posted to collateralize letters of credit (“Minimum Cash at
Emergence”), in each case subject to adjustment for the Net Working Capital
Adjustment and subject to upward adjustment for any proceeds associated with
early receipt of the CARES Act Tax Refunds (to the extent scheduled to be
received in FY 2021 have been received as of the Measurement Date; for the
avoidance of doubt, any CARES Act Tax Refunds adjustment cannot exceed the
amount included in FY 2021 in the Covia management business plan dated May 12,
2020) (the “Excess Cash Distribution”).  If the Excess Cash Distribution is (i)
less than $90 million (the “Termination Threshold”), then the Consenting
Stakeholders may terminate the RSA or (ii) more than $110 million, such Excess
Cash Distribution will reduce the amount of New Term Loans on a
dollar-for-dollar basis, subject to a maximum New Term Loan reduction of $25
million (i.e., minimum New Term Loan amount of $800 million and no cap on
maximum Excess Cash Distribution) (the “Cash Adjustment”).

“Liquidity” means total available cash and cash equivalents plus all cash posted
to collateralize letters of credit plus the lesser of the total borrowing base
and the total commitment amount pursuant to the New Revolving Credit Facility
less the face value of any letters of credit outstanding as of the Measurement
Date.



33

--------------------------------------------------------------------------------

 

Overview of the Restructuring

The Restructuring will be implemented through prearranged Chapter 11 Cases by
the Company to pursue confirmation of the Plan.  Votes on the Plan will be
solicited from (i) the Term Loan Lenders and holders of Swap Agreement Claims
and (ii) certain holders of General Unsecured Claims.

As a component of the Restructuring, (i) the Term Loan Lenders and holders of
Swap Agreement Claims will receive, in exchange for their Term Loan Claims and
Swap Agreement Claims, respectively, their pro rata share of (a) all excess cash
on the Company’s balance sheet as of the Measurement Date pro forma for all
remaining professional fees expected to be paid through the Emergence Date,
subject to the Minimum Liquidity at Emergence and the Minimum Cash at Emergence
requirements, which shall be (x) increased or decreased by the Net Working
Capital Adjustment3 and (y) increased if any proceeds associated with

early receipt of the CARES Act Tax Refunds scheduled to be received in FY 2021
have been received as of the Measurement Date (for the avoidance of doubt, any
CARES Act Tax Refunds adjustment cannot exceed the amount included in FY 2021 in
the Covia management business plan dated May 12, 2020);4 (b) $825 million in New
Term Loans pursuant to the New Term Loan Facility (each as defined below) and
(c) 100% of Reorganized Covia Equity (as defined below), subject to adjustment
for treatment of General Unsecured Claims and dilution from the MIP (as defined
below); (ii) the holders of Other Secured Claims will have such claims
reinstated; (iii) the holders of HoldCo General Unsecured Claims will receive
their pro rata share of an amount to be determined of the Reorganized Covia
Equity, subject to dilution from the MIP; and (iv) holders of Non-HoldCo General
Unsecured Claims will receive their pro rata share of an amount to be determined
of the Reorganized Covia Equity, subject to dilution from the MIP

On or around the Petition Date, the Receivables Financing Agreement shall be
terminated and replaced with a letter of credit facility (the “L/C Facility”)
pursuant to an interim order (the “L/C Facility Order”) authorizing, among other
things, (i) Covia’s funding of a new letter of credit collateral account held at
non-Debtor Covia Financing LLC, (ii) entry into the Payoff and Reassignment
Agreement, dated as of June [__], 2020, among Covia, Covia Financing LLC, the
Sub Originators5, PNC Bank, National Association, and PNC Capital Markets LLC
(the “Payoff Agreement”), (iii) Covia’s and the Sub-Originators’ entry into and
performance of their respective obligations under the Payoff Agreement and the
Reimbursement Agreement for Cash-Collateralized Standby Letters of Credit, dated
as of June [__], 2020, among PNC Bank, National Association, Covia Financing
LLC, and Covia (the “Reimbursement Agreement” and, together with the Payoff
Agreement, the “Letter of Credit Agreements”), and (iv) execution of the
transactions contemplated by the Letter of Credit Agreements.

As of the Restructuring Effective Date, the Term Loan Claims, General Unsecured
Claims and Equity Interests will be cancelled, released, and extinguished and
will be of no further force and effect, the L/C Facility may be reinstated (or
refinanced with the Exit Facility), and the Other Secured Claims will be
reinstated.

 

5

The “Sub-Originators” include Debtors Best Sand Corporation, Covia Specialty
Minerals Inc., Fairmount Santrol Inc., FML Sand, LLC, FML Terminal Logistics,
LLC, Mineral Visions Inc., TechniSand, Inc., Wedron Silica Company, and
Wisconsin Industrial Sand Company L.L.C.

6

For the avoidance of doubt, the Company may elect the PIK and cash option (the
“PIK/Cash Election”) beginning on, from and after the Restructuring Effective
Date through March 31, 2023 (the “Election Period”), if the Company’s pro forma
FCCR is < 2.00x.  The FCCR shall be tested on a quarterly trailing twelve-month
basis as if Covia had paid the all-in cash interest rate for that twelve-month
period. If Covia is eligible to make the PIK/Cash Election and decides to make
the PIK/Cash Election, the all-in interest rate will be LIBOR + 450 bps (100 bps
floor), with 2.75% PIK and LIBOR + 175 bps (100 bps floor) payable in
cash.  During any period where Covia is not eligible for the PIK/Cash Election
and any time after March 31, 2023, or if Covia is eligible to make the PIK/Cash
Election and decides not to make the PIK/Cash Election, in each case, the all-in
interest rate will be LIBOR + 400 bps (100 bps floor), payable in cash.  During
any periods in which Covia has not made the PIK/Cash Election, Covia may, at its
option, pursue open market repurchases of debt with any liquidity in excess of
$175 million (measured at the end of each fiscal year).

“FCCR” shall be calculated as a quotient, (i) the numerator of which is LTM Adj.
EBITDA (provided, that such amount shall only reflect non-cash adjustments to
EBITDA) minus LTM capex minus LTM cash taxes paid (for the avoidance of doubt,
any LTM tax refunds shall not be included in the calculation of LTM cash taxes
paid) and (ii) the denominator of which is LTM cash interest at all-cash rate of
LIBOR + 400 bps (100 bps floor); provided, that, if the applicable date of
determination is less than 12 months following the Restructuring Effective Date,
“LTM cash interest” for purposes of the preceding clause (ii) shall be deemed to
be the interest payments made or due on or prior to such date of determination
(but, in each case, following the Restructuring Effective Date) at an all-cash
rate of LIBOR + 400 bps (100 bps floor), on an annualized basis.



34

--------------------------------------------------------------------------------

 

Post-Emergence Capital Structure

•As of the Restructuring Effective Date, the Company pro forma exit capital
structure will consist of the following:

•New Term Loan: A $825 million senior secured term loan facility (the “New Term
Loan Facility” and the loans issued thereunder, the “New Term Loans”), subject
to the Cash Adjustment, with an interest rate of LIBOR + 400 bps (100 bps
floor), payable in cash unless the Company elects the PIK and cash option6. The
New Term Loans shall be subject to a

minimum liquidity covenant of $50 million, to be tested quarterly and shall
mature on July 31, 2026.  The Company shall be required to obtain ratings for
the New Term Loans from S&P and Moody’s. Further, the New Term Loan will have
other terms reasonably acceptable to the Company and the Required Consenting
Stakeholders, and set forth in the Plan Supplement.

•The New Term Loans shall be secured by liens on substantially all assets of
Reorganized Covia and each of its direct and indirect subsidiaries (including,
for the avoidance of doubt, subsidiaries domiciled in Canada and Mexico) and
shall be guaranteed by each of its direct and indirect subsidiaries of
Reorganized Covia (including, for the avoidance of doubt, subsidiaries domiciled
in Canada and Mexico).

•New Revolving Credit Facility: At least a $100 million senior secured revolving
credit facility (the “Exit Facility”) on terms reasonably acceptable to the
Company and the Required Consenting Stakeholders, and set forth in the Plan
Supplement, sufficient to replace existing letters of credit and fund the
ongoing liquidity needs of Reorganized Covia and its subsidiaries.7

•Reorganized Covia Equity:  Reorganized Covia shall issue equity (the
“Reorganized Covia Equity”) on the Restructuring Effective Date to the Term Loan
Lenders, the holders of Swap Agreement Claims and holders of General Unsecured
Claims in the amounts set forth below.

Proposed Treatment of Claims and Interests Under the Plan

 

7

See footnote 2 for Minimum Liquidity at Emergence and Minimum Cash at Emergence.

35

--------------------------------------------------------------------------------

 

Administrative, Priority Tax, Other Priority Claims, and Other Secured Claims

On or as soon as reasonably practicable following the Restructuring Effective
Date, each holder of an administrative, priority tax, other priority claim, or
other secured claim will receive, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for such claim:

•payment in full in cash;

•reinstatement pursuant to section 1124 of the Bankruptcy Code;

•delivery of the collateral securing any such secured claim and payment of any
interest required under section 506(b) of the Bankruptcy Code; or

•such other treatment rendering such claim unimpaired.

Term Loan Claims and Swap Agreement Claims

The Term Loan Lenders and holders of Swap Agreement Claims shall receive, in
full and final satisfaction of their Term Loan Claims and Swap Agreement Claims,
respectively, their pro rata share of the following consideration in accordance
with the Plan:

•all excess cash on the Company’s balance sheet as of the Measurement Date pro
forma for all remaining professional fees expected to be paid through the
Emergence Date, subject to Minimum Liquidity at Emergence and Minimum Cash at
Emergence requirements, which shall be (a) increased or decreased by the Net
Working Capital Adjustment, and which shall be (b) increased if any proceeds
associated with early receipt of the CARES Act Tax Refunds scheduled to be
received in FY 2021 have been received as of the Measurement Date (for the
avoidance of doubt, any CARES Act Tax Refunds adjustment cannot exceed the
amount included in FY 2021 in the Covia management business plan dated May 12,
2020);

•$825 million in New Term Loans pursuant to the New Term Loan Facility, subject
to the Cash Adjustment; and

•100% of the Reorganized Covia Equity, less an amount that is acceptable to the
Required Consenting Stakeholders and Covia on account of the treatment of
General Unsecured Claims and dilution from the MIP.

•

36

--------------------------------------------------------------------------------

 

Receivables Financing Claims

All Receivables Financing Claims (other than certain indemnifications surviving
under the Receivables Financing Agreement) shall be terminated pursuant to the
L/C Facility Order.  Among other forms of relief, the L/C Facility Order:

•authorizes Covia to make a cash capital contribution to Covia Financing LLC in
an amount sufficient to pay all obligations under the Receivables Financing
Agreement and to fund an L/C collateral account held at Covia Financing LLC with
cash to secure Covia Financing LLC’s

reimbursement obligations under the Reimbursement Agreement in an amount at all
times equal to 105% of the undrawn face amount of the outstanding letters of
credit;

•authorizes Covia to make cash capital contributions to Covia Financing LLC in
the future to cash collateralize additional letters of credit in accordance with
the Reimbursement Agreement in amounts up to 105% of the undrawn face amount of
such future letters of credit;

•authorizes Covia to accept the transfer from Covia Financing LLC of the pool
receivables held by Covia Financing LLC in connection with the Receivables
Financing;8 and

•pursuant to section 364(c)(1) of the Bankruptcy Code, grants (i) PNC Bank,
National Association superpriority administrative claims with priority in
payment with respect to the indemnity obligations of Covia under the
Reimbursement Agreement and (ii) Covia Financing LLC and the PNC Bank, National
Association superpriority administrative claims with priority in payment with
respect to indemnity obligations of the applicable Debtors under the Receivables
Financing Agreement, in each case over any and all administrative expenses of
the kinds specified in sections 503(b) and 507(b) of the Bankruptcy Code, other
than with respect to the “Carve Out” (as to be defined in the Cash Collateral
Order).

HoldCo General Unsecured Claims

The holders of HoldCo General Unsecured Claims shall receive, in full and final
satisfaction of their HoldCo General Unsecured Claims, their pro rata share of
an amount to be determined of the Reorganized Covia Equity, subject to dilution
from the MIP.

Non-HoldCo General Unsecured Claims

The holders of Non-HoldCo General Unsecured Claims shall receive, in full and
final satisfaction of their Non-HoldCo General Unsecured Claims, their pro rata
share of an amount to be determined of the Reorganized Covia Equity, subject to
dilution from the MIP.

 

8

For the avoidance of doubt: (a) nothing contained in the L/C Facility Order will
require (or be construed to require) Covia to transfer any of the A/R Assets (as
defined in the L/C Facility Order) to any Sub-Originator following the A/R
Assets Transfer (as defined in the L/C Facility Order); and (b) nothing
contained in the L/C Facility Order shall prohibit (or be construed to prohibit)
Covia from transferring any of the A/R Assets to any Sub-Originator following
the A/R Assets Transfer.

37

--------------------------------------------------------------------------------

 

Section 510(b) Claims

On the Restructuring Effective Date, all claims arising under section 510(b) of
the Bankruptcy Code shall be discharged without any distribution.

Equity Interests

The Equity Interests will be cancelled, released and extinguished as of the
Restructuring Effective Date and will be of no further force or effect, and the
holders of Equity Interests will not receive any share of the Reorganized Covia
Equity.

Intercompany Claims

All claims held by one Debtor or an affiliate thereof in any other Debtor or an
affiliate thereof will be, at the option of Reorganized Covia with the consent
of the Required Consenting Stakeholders, (a) reinstated or (b) distributed,
contributed, set off, settled, cancelled and released, or otherwise addressed at
the option of the Debtors; provided that no distributions shall be made on
account of any such Intercompany Claims.

Intercompany Interests

All interests held by one Debtor in any other Debtor will be, at the option of
Covia, (a) reinstated or (b) cancelled, released, and extinguished without any
distribution at the Debtors’ election with the consent of the Required
Consenting Stakeholders.

Implementation

Structuring

The Restructuring contemplated by this Term Sheet, including the corporate
structure of Reorganized Covia and its direct and indirect subsidiaries, shall
be subject to further negotiation and definitive documentation and structured in
a manner as determined by Covia and the Required Consenting Stakeholders to be
tax efficient.

 

9

All motions and orders (including the Plan, Disclosure Statement, and motion for
approval of the Disclosure Statement) that are specified opposite “Milestones”
above shall be in form and substance reasonably acceptable to Covia and the
Required Consenting Stakeholders as provided in the RSA.

38

--------------------------------------------------------------------------------

 

Milestones9

The Restructuring must conform to the following timetable (each event, a
“Milestone”); provided that such Milestones may be extended by written agreement
between the Company and the Required Consenting Stakeholders:

•the Plan, Disclosure Statement, and a motion for approval of the Disclosure
Statement shall be filed in the Chapter 11 Cases within 30 days of the Petition
Date;

•a motion for an order setting the claims bar date in the Chapter 11 Cases shall
be filed within 14 days of the Petition Date;

•an order setting the general claims bar date in the Chapter 11 Cases shall be
entered by the Bankruptcy Court within 60 days of the Petition Date;

•an order approving the Railcar Lease Rejection Motion shall be entered by the
Bankruptcy Court within 60 days of the Petition Date, unless the Bankruptcy
Court grants an extension of the period contemplated by Section 365(d)(5) of the
Bankruptcy Code, in which case this 60 day period shall be correspondingly
extended;

•an order approving the Disclosure Statement shall be entered by the Bankruptcy
Court within 60 days of the filing of the Plan and Disclosure Statement;

•an order confirming the Plan shall be entered by the Bankruptcy Court within 45
days of the entry of an order approving the Disclosure Statement; and

•the Restructuring Effective Date shall occur within 150 days of the Petition
Date (the “Outside Date”).

39

--------------------------------------------------------------------------------

 

Conditions Precedent to the Restructuring Effective Date

The occurrence of the Restructuring Effective Date shall be subject to the
following conditions precedent:

•the orders approving the Disclosure Statement and the Plan shall have been
entered and such orders shall not have been stayed, modified, or vacated on
appeal;

•the Definitive Documents shall be approved by the parties thereto, consistent
with their consent and approval rights set forth in the RSA;

•the RSA shall not have been terminated and the RSA shall remain in full force
and effect in accordance with its terms;

•entry into the New Term Loan and the Exit Facility (in each case, with all
conditions precedent thereto having been satisfied or waived);

•issuance of the Reorganized Covia Equity;

•establishment of a professional fee escrow account funded in the amount of
estimated accrued but unpaid professional fees incurred by the Company during
the Chapter 11 Cases;

•payment of all reasonable and documented fees and expenses incurred at any time
in connection with the Company by (a) the Term Loan Agent, (b) Paul Weiss,
Rifkind Wharton & Garrison LLP, as lead counsel to the ad hoc group of Term Loan
Lenders, (c) Porter Hedges LLP as local counsel to the ad hoc group of Term Loan

Lenders, (d) Centerview Partners LLC, as financial advisor to the ad hoc group
of Term Loan Lenders, (e) Lyons, Benenson & Company Inc. as compensation
consultant to the ad hoc group of Term Loan Lenders, and (f) any other
professional retained by the ad hoc group of Term Loan Lenders with the
Company’s prior written consent; and

•all authorizations, consents, regulatory approvals, rulings, or documents that
are necessary to implement and effectuate the Plan shall have been obtained.

Corporate Governance and Employee Matters

Board of Directors

The constitution and size of the board of directors of Reorganized Covia (the
“Reorganized Board”) shall be determined by the Required Consenting
Stakeholders; provided, that the Reorganized Board shall include the Chief
Executive Officer of Reorganized Covia

The members of the Reorganized Board will be identified at or prior to the
hearing to consider confirmation of the Plan.  The senior management team of
Covia will have consultation rights with respect to the post-emergence
governance of Reorganized Covia.

Corporate Governance Documents

In connection with the Restructuring Effective Date, and consistent with
section 1123(a)(6) of the Bankruptcy Code, Reorganized Covia shall adopt
customary corporate governance documents, including amended and restated
certificates of incorporation, bylaws, and shareholders’ agreements in form and
substance acceptable to the Required Consenting Stakeholders, in consultation
with Covia.

40

--------------------------------------------------------------------------------

 

Employment Obligations

Unless otherwise amended or modified as set forth in the Plan Supplement, and
subject to the terms attached hereto as Annex 2, all employee wages,
compensation, benefits, severance plans, and incentive programs in place with
the Company as of the Restructuring Effective Date (including, but not limited
to, the Company’s non-qualified deferred compensation plans) shall be assumed by
Reorganized Covia and shall remain in place as of the Restructuring Effective
Date, and Reorganized Covia will continue to honor such agreements,
arrangements, programs, and plans, in each case, so long as current or future
liabilities associated with such programs have been disclosed to the advisors to
the Ad Hoc Term Lender Group prior to the Restructuring Effective Date
(including, for the avoidance of doubt, any of the foregoing entered into or
otherwise made effective after the date

of the RSA but prior to the Restructuring Effective Date).  Notwithstanding the
foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and
after the Restructuring Effective Date, all retiree benefits (as such term is
defined in section 1114 of the Bankruptcy Code), if any, shall continue to be
paid in accordance with applicable law.

Employment Agreements

The Plan shall provide for the entry by certain members of the senior management
team of Covia into new employment agreements, which shall be on the terms set
forth in the Employment Agreement Term Sheet attached hereto as Annex 2.

Indemnification of Prepetition Directors, Officers, Managers, et al.

Under the Restructuring, all indemnification provisions currently in place
(whether in the by-laws, certificates of incorporation or formation, limited
liability company agreements, other organizational documents, board resolutions,
indemnification agreements, employment contracts, or otherwise) for the current
and former directors, officers, managers, employees, attorneys, accountants,
investment bankers, and other professionals of the Company, as applicable, shall
be assumed and survive the effectiveness of the Restructuring.

Management Incentive Plan (“MIP”)

Reorganized Covia shall adopt and implement a MIP as described in Annex 2.

Miscellaneous Provisions

Debtor Releases, Third-Party Releases, and Exculpation

The exculpation provisions, the Company releases, and the “third-party” releases
to be included in the Plan will be as set forth in Annex 3 hereto in all
material respects.

The foregoing exculpation and releases shall be subject to the applicable
releasee’s support of the Restructuring Transactions.

Executory Contracts and Unexpired Leases

On the Restructuring Effective Date, except as otherwise provided herein, each
Executory Contract and Unexpired Lease (to be scheduled and attached to the
Plan) shall be deemed assumed as of the Restructuring Effective Date by the
applicable Debtor pursuant to sections 365 and 1123 of the Bankruptcy Code,
unless such Executory Contract or Unexpired Lease:  (i) was previously assumed,
assumed and assigned, or rejected by the Company; (ii) previously expired or
terminated pursuant to its own terms; (iii) is identified on the Rejected
Executory Contract and Unexpired Lease List (to be appended as a schedule to the
Plan); or (iv) is the subject of a motion to reject that is pending on the
Restructuring Effective Date.

41

--------------------------------------------------------------------------------

 

Regulatory Requirements

All parties shall abide by, and use their reasonable best efforts to obtain, any
regulatory and licensing requirements or approvals to

consummate the Restructuring as promptly as practicable including, but not
limited to, requirements or approvals that may arise as a result of such party’s
equity holdings in Reorganized Covia.

Exemption from SEC Registration

The issuance of all securities in connection with the Plan will be exempt to the
extent permitted under section 1145 of the Bankruptcy Code and otherwise
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended, or
Regulation D thereunder.

Registration Rights

Customary registration rights will be provided to Consenting Stakeholders that,
at the time the Plan is consummated, are unable to sell under Rule 144 without
being limited by the volume limitations thereunder; provided that such
registration rights will fall away for any such Consenting Stakeholder at the
time such Consenting Stakeholder is able to sell under Rule 144 without being
limited by the volume limitations thereunder.

 

 

42

--------------------------------------------------------------------------------

 

Annex 1

Debtors

Alpha Resins, LLC

Best Sand Corporation

Best Sand of Pennsylvania, Inc.

Bison Merger Sub I, LLC

Black Lab LLC

Cheyenne Sand Corp.

Construction Aggregates Corporation of Michigan, Inc.

Covia Finance Company LLC

Covia Specialty Minerals Inc.

Fairmount Logistics LLC

Fairmount Minerals, LLC

Fairmount Santrol Inc.

FML Resin, LLC

FML Sand, LLC

FML Terminal Logistics, LLC

FMSA Inc.

Mineral Visions Inc.

Self-Suspending Proppant LLC

Shakopee Sand LLC

Specialty Sands, Inc.

Standard Sand Corporation

Technisand, Inc.

Wedron Silica Company

West Texas Housing LLC

Wexford Sand Co.

Wisconsin Industrial Sand Company L.L.C.

Wisconsin Specialty Sands, Inc.

 

 

--------------------------------------------------------------------------------




Annex 2

Employment Agreement Term Sheet

(See attached.)




 

 

--------------------------------------------------------------------------------

FINAL

COVIA HOLDINGS CORPORATION

MANAGEMENT EMPLOYMENT CONTRACTS

This term sheet (the “Term Sheet”) summarizes the proposed management employment
contracts for Covia Holdings Corporation (the “Company”).

Overview:

General.  Prior to the date on which the Plan Supplement is filed (the “Plan
Supplement Date”), the requisite term loan lenders that are parties to the RSA
(the “Lenders”) will notify each member of the Company’s executive leadership
team identified on Exhibit A to this Term Sheet (each, an “Executive”) whether
the Executive is expected to continue in employment with the Company following
the effective date of the Company’s Plan of Reorganization (the “Emergence
Date”).  If the Executive is expected to continue in employment, then the
Company and such Executive will enter into an employment contract (the
“Agreement”) that will be effective on the Emergence Date and that is consistent
in all material respects with this Term Sheet.  If the Executive is not expected
to continue in employment, then the Executive will be promptly terminated by the
Company following the Emergence Date, and will receive the Executive’s Change in
Control Severance (as described below) on the terms and conditions set forth in
this Term Sheet.

Term.  Each Agreement shall have an initial term of three (3) years that
automatically extends for consecutive twelve (12)-month periods unless either
party provides at least sixty (60) days’ prior written notice of non-renewal
(the period the Agreement is in effect, the “Term”).

Position:

Title.  Each Executive will have the title and position specified on Exhibit A
to this Term Sheet and will have the duties and responsibilities customarily
associated with such position in a company of the size and nature of the
Company.

Compensation and Benefits:

Base Salary.  Each Executive’s base salary (“Base Salary”) is set forth on
Exhibit A to this Term Sheet.

Annual Bonus.  Each Executive’s target bonus opportunity (“Target Bonus”) is set
forth on Exhibit A to this Term Sheet.  Each Executive will earn an annual bonus
based on the achievement of reasonably attainable performance goals established
in good faith by the Company’s Compensation Committee of the board of directors
of the reorganized Company.

Benefit Plans.  Each Executive will be entitled to participate in any employee
benefit plan that the Company has adopted or may adopt, maintain or contribute
to for the benefit of its employees generally and/or for the benefit of its
executives, subject to satisfying the applicable eligibility requirements,
except to the extent such plans are duplicative of the benefits otherwise
provided in the Agreement.

Long-Term Incentive Compensation.  Each Executive who is employed by the Company
on the applicable grant date or has not indicated an intention to terminate due
to Constructive Termination prior to the grant date will receive one or more
awards under a cash- and equity-based management incentive plan (the
“MIP”).  The detailed terms of the MIP shall provide for an incentive pool
(covering a specified aggregate percentage of the Company’s post-Emergence Date
equity that will be included in the Plan Supplement), emergence grants,
individual allocations of emergence and future grants, conditions of emergence
and future grants, and other MIP terms and conditions, as established by the
board of directors of the reorganized Company within 90 days after the Emergence
Date.

 

--------------------------------------------------------------------------------

 

Termination:

General.  Each Executive’s employment will terminate (i) automatically upon
Executive’s death, (ii) due to Executive becoming disabled within the meaning of
the Company’s long-

term disability plan applicable to the Executive (a “Disability”), (iii) upon
written notice by the Company with or without Cause, or (iv) upon written notice
by Executive whether or not due to a Constructive Termination.

Severance.10  Upon a termination of Executive’s employment (i) by the Company
without Cause, (ii) by Executive due to a Constructive Termination or (iii) upon
expiration of the Term due to non-renewal of the Agreement by the Company (each,
a “Qualifying Termination”), Executive will receive: (A) a cash lump sum
severance payment equal to the product of (x) the severance multiple specified
for Executive on Exhibit A to this Term Sheet and (y) the sum of Executive’s
Base Salary and Target Bonus, (B) a pro rata annual bonus for the performance
period in which such termination occurs, with the pro-ration determined based on
the number of days that Executive was employed by the Company during the
performance period and the amount of the annual bonus determined based on actual
performance for the entire performance period (a “Pro Rata Bonus”), (C)
reimbursement of premiums under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, for the number of months specified for Executive on
Exhibit A to this Term Sheet, and (D) outplacement assistance services for the
number of months specified for Executive on Exhibit A to this Term
Sheet.  Notwithstanding the current definition of Constructive Termination,
during the four (4)-month period immediately following the Emergence Date, if an
Executive chooses to quit as a result of being dissatisfied with the MIP
opportunity provided by the new Board, the Company will treat such resignation
as a Constructive Termination and pay such Executive the standard (non-enhanced)
severance. 

Change in Control Severance.  If Executive’s Qualifying Termination occurs
within the four (4)-month period immediately preceding, or the two (2)-year
period immediately following, a Change in Control (to be defined in a customary
manner for restructuring MIP arrangements and included in the definitive
documentation governing the MIP), then (A) Executive’s severance multiple will
be increased as set forth on Exhibit A to this Term Sheet, and (B) the Pro Rata
Bonus will be determined based on deemed achievement of the performance criteria
at target levels.  The Agreement will include an explicit waiver that the
emergence will not be deemed a Change in Control; however, if the Executive’s
employment is terminated by the Company without Cause or by the Executive due to
a Constructive Termination (other than as a result of being dissatisfied with
the MIP opportunity provided by the new Board), in either case, within the four
(4)-month period immediately following the Emergence Date, then the Company will
pay such Executive the Change in Control Severance.

Disability Severance.  Upon a termination of Executive’s employment due to
Executive’s death or Disability, Executive will receive a Pro Rata Bonus.

Release.  Executive will be required to execute and not revoke a customary
release of claims that will be attached to the Agreement.

Section 280G.  Section 280G and 4999 language to be included, to substantively
match the Executive Severance Plan language.

Restrictive Covenants:

General.  The Agreement will include customary confidentiality, trade secret,
Company property, non-compete, employee non-solicit/non-hire, and
non-disparagement covenants.

 

10    

Note to Draft:  Severance terms for Agreement with C. Jones may vary from this
Term Sheet in order to accommodate terms of existing retention agreement.

 

 

--------------------------------------------------------------------------------

 

Dispute Resolution Provisions:

Governing Law.  Ohio

Choice of Forum.  Ohio

Dispute Resolution.  Arbitration

Attorney’s Fees.  The Company will reimburse the Executive for costs and
expenses (including reasonable attorneys’ fees) for claims based on events
occurring within 120 days after the Emergence Date if the Executive
substantially prevails on a material issue.  For all other claims, each party
will bear its own costs and expenses.

Definitions:

“Cause,” “Disability” and “Constructive Termination” will have the meanings set
forth in the Covia Executive Severance Plan.

Final Documentation:

The final documentation related to the Agreements will not contain any material
restrictions, limitations or additional obligations that are not set forth
herein.  

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Name

(Title & Position)

Base Salary

Target Bonus Percentage

Severance Multiple

Change in Control Severance Multiple

Benefits Continuation Period

Outplacement Assistance Services

Richard Navarre (Chairman, President and Chief Executive Officer)

$1,050,000

115%

2.0x

2.99x

24 months

18 months

Campbell Jones (EVP, Chief Operating Officer)

$725,000

75%

1.5x

2.0x

18 months

12 months

Andrew Eich (EVP, Chief Financial Officer)

$550,000

75%

1.5x

2.0x

18 months

12 months

Brian Richardson (EVP, Chief Transformation Officer)

$475,000

75%

1.5x

2.0x

18 months

12 months

Chad Reynolds (EVP, Chief Legal Officer and Secretary)

$462,000

75%

1.5x

2.0x

18 months

12 months

Cameron Berry (EVP, Energy)

$330,000

60%

1.5x

2.0x

18 months

12 months

Paolo Gennari (EVP, Industrial)

$330,000

60%

1.5x

2.0x

18 months

12 months

[●]

(SVP)

$[●]

[●]%

1.0x

1.5x

12 months

9 months

[●]

(VP)

$[●]

[●]%

0.75x

1.0x

9 months

6 months

 

 

 

 

 

--------------------------------------------------------------------------------

 

Annex 3

Debtor Releases, Third-Party Releases, and Exculpation

Definitions

The following terms shall have the following definitions for purposes of this
Annex 3:

•“Exculpated Parties” means, collectively, and in each case in its capacity as
such: (a) each of the Debtors; (b) each of the Reorganized Debtors11; (c) each
of the Consenting Stakeholders; (d) the Term Loan Agent; (e) each current and
former Affiliate12 of each Entity in clauses (a) through (d); and (f) each
Related Party13 of each Entity in clauses (a) through (e).

•“Released Parties” means, collectively, and in each case in its capacity as
such: (a) each of the Debtors; (b) each of the Reorganized Debtors; (c) each of
the Consenting Stakeholders; (d) the Term Loan Agent; (e) each current and
former Affiliate of each Entity in clauses (a) through (d); and (f) each Related
Party of each Entity in clauses (a) through (e); provided that any holder of a
Claim against or Equity Interest in the Debtors that votes against or objects to
the Plan or opts out of the Third Party Release14 shall not be a Released Party.

•“Releasing Parties” means, collectively, and in each case in its capacity as
such: (a) each of the Debtors; (b) each of the Reorganized Debtors; (c) each of
the Consenting Stakeholders; (d) the Term Loan Agent; (e) each holder of Claims
or Equity Interests that (i) votes in favor of the Plan or (ii) abstains from
voting, is not entitled to vote, or votes to reject the Plan and does not opt
out of the Third Party Release on a timely submitted ballot or opt-out form;
(f) each current and former Affiliate of each Entity in clauses (a) through (e);
and (g) each Related Party of each Entity in clauses (a) through (f).

 

11

“Reorganized Debtor” means, collectively, and each in its capacity as such, the
Debtors, as reorganized pursuant to and under the Plan or any successor thereto,
by merger, consolidation, or otherwise, on or after the Restructuring Effective
Date, and from and after the Restructuring Effective Date, shall include
(without limitation) Reorganized Covia.

12

“Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

13

“Related Party” means, collectively, current and former directors, managers,
officers, equity holders (regardless of whether such interests are held directly
or indirectly), affiliated investment funds or investment vehicles,
predecessors, participants, successors, assigns, subsidiaries, affiliates,
managed accounts or funds, partners, limited partners, general partners,
principals, members, management companies, fund advisors, employees, agents,
advisory board members, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals.

14

“Third Party Release” means the release provided by the Releasing Parties in
favor of the Released Parties as set forth in this Annex 3.

 

 

 

 

 

--------------------------------------------------------------------------------

 



 

15

“Estate” means, as to each Debtor, the estate created for such Debtor in the
Chapter 11 Cases pursuant to section 541 of the Bankruptcy Code upon the
commencement of the Chapter 11 Cases.

16

“Causes of Action” means claims, interests, damages, remedies, causes of action,
demands, rights, actions, controversies, proceedings, agreements, suits,
obligations, liabilities, accounts, defenses, offsets, powers, privileges,
licenses, Liens, indemnities, guaranties, and franchises of any kind or
character whatsoever, whether known or unknown, foreseen or unforeseen, existing
or hereinafter arising, contingent or non-contingent, liquidated or
unliquidated, secured or unsecured, assertable, directly or derivatively,
matured or unmatured, suspected or unsuspected, in contract, tort, law, equity,
or otherwise.  Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims under contracts or for breaches of duties
imposed by law or in equity; (b) the right to object to or otherwise contest
Claims or Equity Interests; (c) claims pursuant to section 362 or chapter 5 of
the Bankruptcy Code; (d) such claims and defenses as fraud, mistake, duress, and
usury, and any other defenses set forth in section 558 of the Bankruptcy Code;
and (e) any Avoidance Action.

“Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.



“Avoidance Actions” means any and all actual or potential avoidance, recovery,
subordination, or other Claims, Causes of Action, or remedies that may be
brought by or on behalf of the Debtors or their Estates or other authorized
parties in interest under the Bankruptcy Code or applicable non-bankruptcy law,
including Claims, Causes of Action, or remedies under sections 502, 510, 542,
544, 545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar
local, state, federal, or foreign statutes and common law, including fraudulent
transfer laws.



 

 

 

 

 

--------------------------------------------------------------------------------

 

Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code, on and after the
Restructuring Effective Date, in exchange for good and valuable consideration,
including the obligations of the Debtors under the Plan and the contributions of
the Released Parties to facilitate and implement the Plan, to the fullest extent
permissible under applicable law, as such law may be extended or integrated
after the Restructuring Effective Date, each Released Party is deemed
conclusively, absolutely, unconditionally, irrevocably, and forever released and
discharged by each and all of the Debtors, the Reorganized Debtors, and their
Estates15, in each case on behalf of themselves and their respective successors,
assigns, and representatives, and any and all other Entities who may purport to
assert any Cause of Action16, directly or derivatively, by, through, for, or
because of the foregoing Entities, from any and all Causes of Action, including
any derivative claims asserted or assertable on behalf of any of the Debtors,
whether known or unknown, foreseen or unforeseen, matured or unmatured, existing
or hereafter arising, in law, equity, contract, tort, or otherwise, that the
Debtors, the Reorganized Debtors, or their Estates or Affiliates, as applicable,
would have been legally entitled to assert in its own right (whether
individually or collectively) or on behalf of the holder of any Claim against or
Equity Interest in the Debtors or other Entity, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Debtors’ capital
structure, the assertion or enforcement of rights and remedies against the
Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions between or among the Debtors and/or their Affiliates, the purchase,
sale, or rescission of the purchase or sale of any Equity Interest of the
Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim against or Equity Interest in the Debtors
that is treated in the Plan, the business or contractual arrangements between
any

Debtor and any Released Party, the Term Loan Agreement or documents ancillary
thereto, the Chapter 11 Cases and related adversary proceedings, the
formulation, preparation, dissemination, negotiation, filing, or consummation of
the RSA, the Disclosure Statement, the Plan, the Plan Supplement, any Definitive
Documents, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document created or entered into in connection with the RSA,
the Disclosure Statement, the Plan, the Plan Supplement, or the Definitive
Documents, the filing of the Chapter 11 Cases, the pursuit of Confirmation17,
the pursuit of Consummation18, or the administration and implementation of the
Plan, including providing any legal opinion requested by any Entity regarding
any transaction, contract, instrument, document, or other agreement contemplated
by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion, the issuance or distribution
of securities pursuant to the Plan, or the distribution of property under the
Plan or any other related agreement, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Restructuring Effective Date related to or related to any of the
foregoing.  Notwithstanding anything to the contrary in the foregoing, the
releases set forth above do not release any obligations of any Entity arising
after the Restructuring Effective Date under the Plan, the Confirmation Order,
any Restructuring Transaction, or any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the
Plan.

 

17

“Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order on
the docket of the Chapter 11 Cases.

18

“Consummation” means the occurrence of the Restructuring Effective Date.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Releases by Holders of Claims and Equity Interests

On and after the Restructuring Effective Date, in exchange for good and valuable
consideration, including the obligations of the Debtors under the Plan and the
contributions of the Released Parties to facilitate and implement the Plan, to
the fullest extent permissible under applicable law, as such law may be extended
or integrated after the Restructuring Effective Date, each of the Releasing
Parties is deemed to have conclusively, absolutely, unconditionally,
irrevocably, and forever released and discharged each Debtor, Reorganized
Debtor, and Released Party from any and all Causes of Action, whether known or
unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter
arising in law, equity, contract, tort, or otherwise, including any derivative
claims asserted or assertable on behalf of any of the Debtors, the Reorganized
Debtors, or their Estates or Affiliates, as applicable, that such Entity would
have been legally entitled to assert in its own right (whether individually or
collectively) or on behalf of the holder of any Claim against or Equity Interest
in the Debtors or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Debtors’ capital structure,
the assertion or enforcement of rights and remedies against the Debtors, the
Debtors’ in- or out-of-court restructuring efforts, intercompany transactions
between or among the

Debtors and/or their Affiliates, the purchase, sale, or rescission of the
purchase or sale of any Equity Interest of the Debtors or the Reorganized
Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim against or Equity Interest in the Debtors that is treated in the Plan,
the business or contractual arrangements between any Debtor and any Released
Party, the Term Loan Agreement or documents ancillary thereto, the Chapter 11
Cases and related adversary proceedings, the formulation, preparation,
dissemination, negotiation, filing, or consummation of the RSA, the Disclosure
Statement, the Plan, the Plan Supplement, any Definitive Document, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document created or entered into in connection with the RSA, the Disclosure
Statement, the Plan, the Plan Supplement, or any Definitive Document, the filing
of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, or the administration and implementation of the Plan, including
providing any legal opinion requested by any Entity regarding any transaction,
contract, instrument, document, or other agreement contemplated by the Plan or
the reliance by any Released Party on the Plan or the Confirmation Order in lieu
of such legal opinion, the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Restructuring Effective
Date related or relating to any of the foregoing.  Notwithstanding anything to
the contrary in the foregoing, the releases set forth above do not release any
obligations of any Entity arising after the Restructuring Effective Date under
the Plan, the Confirmation Order, any Restructuring Transaction, or any
document, instrument, or agreement (including those set forth in the Plan
Supplement) executed to implement the Plan.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exculpation

Notwithstanding anything herein to the contrary, and upon entry of the
Confirmation Order, no Exculpated Party shall have or incur, and each Exculpated
Party is released and exculpated from any Cause of Action for any Claim related
to any act or omission in connection with, relating to, or arising out of, the
Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
filing, or consummation of the RSA, the Disclosure Statement, the Plan, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document created or entered into in connection with the RSA, the Disclosure
Statement, the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, or the administration and
implementation of the Plan, including providing any legal opinion requested by
any Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Exculpated Party on
the Plan or the Confirmation Order in lieu of such legal opinion, the issuance
or distribution of securities pursuant to the Plan or the distribution of
property under the Plan or any other agreement (whether or not such issuance or
distribution occurs following the Restructuring Effective Date), negotiations

regarding or concerning any of the foregoing, or the administration of the Plan
or property to be distributed hereunder, except for Causes of Action related to
any act or omission that is determined by the Final Order19 to have constituted
actual fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan.  The
Exculpated Parties have, and upon Consummation of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of votes and distribution of consideration pursuant
to the Plan and, therefore, are not, and on account of such distributions shall
not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 

 

 

 

 

 

 

 

 

19

“Final Order” means an order or judgment of the Bankruptcy Court, or court of
competent jurisdiction with respect to the subject matter that has not been
reversed, stayed, modified, or amended, as entered on the docket in any Chapter
11 Case or the docket of any court of competent jurisdiction, and as to which
the time to appeal, or seek certiorari or move for a new trial, reargument, or
rehearing has expired and no appeal or petition for certiorari or other
proceedings for a new trial, reargument, or rehearing has been timely taken, or
as to which any appeal that has been taken or any petition for certiorari that
has been or may be timely filed has been withdrawn or resolved by the highest
court to which the order or judgment was appealed or from which certiorari was
sought or the new trial, reargument, or rehearing will have been denied,
resulted in no stay pending appeal of such order, or has otherwise been
dismissed with prejudice; provided that the possibility that a motion under Rule
60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed with respect to such order will not preclude such
order from being a Final Order.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated
under section 2075 of the Judicial Code and the general, local, and chambers
rules of the Bankruptcy Court, each, as amended from time to time.



“Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001,
as amended from time to time.



 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Provision for Transfer Agreement

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Amended and Restated Restructuring Support Agreement, dated as
of July 7, 2020 (the “Agreement”),20 by and among Covia Holdings Corporation and
its subsidiaries bound thereto and the Consenting Stakeholders, including
[____], the transferor to the Transferee of any Company Claims/Interests (each
such transferor, a “Transferor”), and agrees to be bound by the terms and
conditions thereof to the extent the Transferor was thereby bound, and shall be
deemed a “Consenting Stakeholder” under the terms of the Agreement.

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

Date Executed:

______________________________________
Name:
Title:
Address:
E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

Claims/Interests

Amount

Transferor

Term Loan

$[●]

[●]

 




 

20

Capitalized terms used but not otherwise defined herein shall having the meaning
ascribed to such terms in the Agreement.

 

--------------------------------------------------------------------------------

 

Exhibit C

Form of Joinder

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Amended and Restated Restructuring Support Agreement, dated as
of July 7, 2020 (the “Agreement”),21 by and among Covia Holdings Corporation and
its subsidiaries bound thereto and the Consenting Stakeholders, and agrees to be
bound by the terms and conditions thereof to the extent the other Parties are
thereby bound, and shall be deemed a “Consenting Stakeholder” under the terms of
the Agreement.

The Joinder Party specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date hereof and any further date specified in the Agreement.

Date Executed:

______________________________________
Name:
Title:
Address:
E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

Claims/Interests

Amount

Transferor

Term Loan

$[●]

[●]

 

 

 

 

 

21

Capitalized terms used but not otherwise defined herein shall having the meaning
ascribed to such terms in the Agreement.

 